ORDER
Considering the Motion for Interim Suspension Pursuant to Rule XIX, § 19(C) filed by the Office of Disciplinary Counsel, and the Response filed by Pierre F. Gau-din, Jr.,
IT IS ORDERED that Pierre F. Gau-din, Jr. be and hereby is suspended from the practice of law on an interim basis pursuant to Supreme Court Rule XIX, § 19, pending further orders of this court.
IT IS FURTHER ORDERED that necessary disciplinary proceedings be instituted in accordance with Supreme Court Rule XIX, §§ 11 and 19.
/s/ Bernette J. Johnson Justice, Supreme Court of Louisiana
TRAYLOR, J., not on panel. Rule IV, Part II, § 3.
CALOGERO, C.J., MARCUS and LEMMON, JJ., dissent.